Sub-Item 77O ADVANTAGE FUNDS, INC. Dreyfus Global Dynamic Bond Fund On July 27, 2016, Dreyfus Global Dynamic Bond Fund (the "Fund"), a series of Advantage Funds, Inc., purchased 26 2.625% Notes due 2026 issued by Verizon Communications Inc. (CUSIP No. 92343VDD3) (the "Notes") at a purchase price of $99.745 per Note, including underwriter compensation of 0.40%. The Notes were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Academy Securities, Inc. BNY Mellon Capital Markets, LLC Deutsche Bank Securities Inc. Goldman, Sachs & Co. Great Pacific Securities Lebenthal & Co., LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Mizuho Securities USA Inc. Mischler Financial Group, Inc. Morgan Stanley & Co. LLC PNC Capital Markets LLC SMBC Nikko Securities America, Inc. U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC The Williams Capital Group, L.P. Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10 f-3 Procedures at a Board meeting held on December 1, 2016. These materials include additional information about the terms of the transaction.
